Citation Nr: 0629839	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  03-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1994 to February 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision from the Department of 
Veterans Affairs (VA) regional office (RO) in Muskogee, 
Oklahoma.

This appeal was previously before the Board in May 2004, at 
which time it was remanded for additional development.  After 
the appeal was returned to the Board in February 2006, it was 
again remanded to complete the development requested in the 
first remand.  The appeal has now been returned to the Board.  
Unfortunately, the Board is once again obligated to remand 
the veteran's appeal to complete the development requested in 
the previous remands.

The veteran testified at hearings before Veterans Law Judges 
John Ormond in August 2003 and Nancy Robin in February 2005.  
Consequently, this is a decision by a panel of three Veterans 
Law Judges.  See 38 U.S.C.A. § 7102, 7107(c) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part. 


REMAND

The veteran contends that he has met the requirements for 
basic eligibility for educational assistance under Chapter 
30, Title 38, of the United States Code.  He does not dispute 
that he served less than one year of his contracted term of 
service, or that the reason for his early discharge has been 
characterized as for the convenience of the government.  
However, he states that the underlying reason for this 
discharge was a medical disability, and notes that service 
connection has been established for this disability.

The evidence includes documents from the Department of the 
Navy, Naval Council of Personnel Boards, related to the 
veteran's successful request for an upgrade in the character 
of his discharge from general to honorable.  These documents 
include a summary of his personnel records, including the 
notation that his commanding officer had recommended the 
veteran's discharge for reasons that included the existence 
of a psychiatric disorder prior to entry.  The Board notes 
that the veteran is currently service connected for a 
psychiatric disability.  However, the personnel records are 
not contained in the claims folder.

The May 2004 remand specifically requested that the RO obtain 
the veteran's personnel records and associate them with the 
claims folder.  This was not been accomplished.  After the 
Board determined that the development requested in May 2004 
was not completed, the February 2006 remand also requested 
that the veteran's personnel records be obtained.  This was 
still not accomplished, and the appeal has been returned to 
the Board.

As the Board stated in the prior remands, any information 
which could potentially support the veteran's contentions 
would be contained in his personnel records.  Furthermore, 
the Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In view of the above, the Board is obligated to make an 
additional attempt to obtain the veteran's personnel records.  
Furthermore, the RO is hereby notified that if the records 
are not obtained in conjunction with the current remand, this 
appeal will continue to be remanded until either the records 
have been obtained, or there is information in the claims 
folder which makes it clear that the records either do not 
exist or are otherwise unable to be obtained. 

Similarly, the May 2004 and February 2006 remands also 
instructed the RO to reconsider the veteran's claims under 
the provisions of 38 U.S.C.A. §§ 3018A, 3018B, and 38 C.F.R. 
§ 21.7045.  It is not clear from a reading of the July 2004 
supplemental statement of the case that this has been 
accomplished.  A supplemental statement of the case was not 
issued following the February 2006 remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO MUST make an attempt to 
secure the veteran's service personnel 
records through official channels and 
associate them with the claims folder.  
If these records are unobtainable, this 
fact and the steps taken in the attempt 
to obtain the records should be 
documented in the claims folder. 

2.  The RO should review the 
aforementioned evidence and the 
veteran's claim for educational 
assistance under Chapter 30.  The RO 
should also reconsider the veteran's 
claim under 38 U.S.C.A. §§ 3018A, 3018B 
and 38 C.F.R. § 21.7045.  Any sources 
used to define terms, such as "under 
other than adverse conditions," should 
be clearly identified and explained by 
the RO.

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



			
                     D.C. Spickler	JOHN E. ORMOND, JR.
	         Veterans Law Judge                                           
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



